Citation Nr: 1734353	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-25 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

In November 2016, the Veteran's spouse notified VA the Veteran had died, and requested to be substituted as the appellant in his pending appeal.  The request for substitution has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The AOJ must provide written notification of the granting or denial of a request to substitute in the first instance.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(e)(1) (2016).  Therefore, the Board does not have jurisdiction over the Veteran's spouse's request to substitute, and this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Before the Board promulgated a decision in this appeal, the Veteran died in October 2016.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West 2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016).  

In this respect, the Board acknowledges that the Veteran's spouse filed a statement in November 2016 notifying VA of the Veteran's death and requesting to be substituted as the appellant in this appeal.  As noted above, however, the AOJ has not adjudicated this request, and is required to in the first instance under VA regulations.  As such, the Board does not have jurisdiction to adjudicate this appeal further; however, if the Veteran's spouse is deemed a properly substituted claimant by the AOJ, the above issues will be the subject of a subsequent Board decision, if otherwise in order.





ORDER

The appeal is dismissed.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


